        Case 3:21-cr-00029-MCR Document 4 Filed 05/04/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                  Case No.   3 : 2 l Ct' 2C(-Pl <I<.
BRIAN G. KOLFAGE
-------------
                          REQUEST FOR SUMMONS

      Pursuant to Rule 9(a), Federal Rules of Criminal Procedure, the undersigned

Assistant U.S. Attorney respectfully requests that a summons be issued in this case,

to be served by the Internal Revenue Service or the Federal Bureau of Investigation

or their designees, directing defendant BRIAN G. KOLFAGE,

                                       to appear for initial appearance/arraignment

                               2:00 _ a.m./
and subsequent proceedings at ___                   May 27th
                                      xxx p.m., on ________  _,

2021, at the United States Courthouse, 1 North Palafox Street, Pensacola, Florida.
                  4th day of ____
      DATED this ___          May , 2021.

                                             Respectfully submitted,

                                            JASON R. COODY
                                            Acting United States Attorney


                                            DA ·
                                            Assistant United Sta Atto1ney
                                            Member of the Maryland Bar
                                            21 East Garden Street, Suite 400
                                            Pensacola, Florida 32502
                                            Phone: (850) 444-4000
